IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                     No. 78033-6-I
                       Respondent,
                                                     DIVISION ONE
               V.
                                                     PUBLISHED OPINION
 DONALD JOHN HEUTINK,

                      Appellant.                     FILED: February 18, 2020


       APPELWICK, C.J.       Heutink appeals his conviction for felony stalking. He

argues that in the stalking statute the phrase “under circumstances not amounting

to a felony attempt of another crime” is an essential element of the crime.1 He

contends that his conviction must be reversed because the State failed to plead

this element in the information, and failed to prove it beyond a reasonable doubt

to the jury. Further, he asserts that the trial court erred in admitting impermissible

hearsay testimony from Kristi.2 He also asserts that the court erred in admitting

evidence that others feared for Kristi’s safety, because such evidence was

irrelevant, unduly prejudicial, and improper opinion testimony. He contends that

the State failed to proye beyond a reasonable doubt that Kristi’s fear of injury was

reasonable.   Last, he argues that certain legal financial obligations should be

stricken from his judgment and sentence. We affirm Heutink’s conviction, but



       1 RCW 9A.46.1 10(1).
       2 We use Kristi Heutink’s first name for clarity.
No. 78033-6-1/2


remand to the trial court to strike the criminal filing fee, jury demand fee, and

domestic violence assessment.

                                       FACTS

       Donald Heutink and Kristi Heutink were married for a little over 12 years and

have four children together. They separated on December 2, 2015. After the

separation, Kristi stayed in the family home with the children, and Heutink moved

out.

       Prior to dissolving their marriage, Kristi sought a protection order against

Heutink. Heutink had been writing her letters and coming to the house, and would

not stop calling or texting her despite Kristi asking him to stop. A few days before

she obtained the order, Heutink sent Kristi a text message saying that he wanted

to come to the house and pick up some items. Heutink had not lived at the house

for close to a year by that time. Kristi repeatedly asked Heutink what he needed,

and told him that she would have someone bring him the items. Heutink responded

by saying that he was “coming to get [her].” At that point, Kristi called the police.

       Before the police arrived, Kristi saw Heutink coming down her driveway.

She locked all the doors and called 911. The 911 dispatcher explained to her that

somebody was already on the way. Heutink then knocked on the door for a minute

or two. After the police arrived, Heutink refused to leave, and Kristi eventually left

the house while two sheriffs remained with him. On September 6, 2016, the trial

court granted Kristi a temporary order for protection. Heutink did not comply with

the order.




                                             2
No. 78033-6-1/3


           On November 21, 2016, Heutink and Kristi dissolved their marriage. A few

weeks later, Kristi obtained another temporary order for protection against him.

The order became permanent on December 29, 2016. Heutink failed to comply

with the order. He continued to text, call, and e-mail Kristi, send her messages

through other people, send her gifts, and go to her home. His violations resulted

in a court proceeding the following March. On March 15, 2017, he was convicted

of violating the order for protection.

           In early spring of 2017, Kristi discovered a Christmas ornament hanging in

the shop on her property. Her ornaments would usually be packed away with her

Christmas items. On another occasion, Kristi was visiting Lummi Island with some

friends and her kids, and noticed that Heutink was driving behind her.           She

discovered an application on her Google Play store called “GPS [(Global

Positioning System)] Tracker.” She had not installed the application, but it was

linked to her cell phone.

       In May 2017, Kristi moved to a new home and did not tell Heutink where

she had moved. That August, while the order for protection was still in effect,

Heutink showed up at her home. Kristi had been watching television with their son

late at night when she heard Heutink’s truck pull into the driveway. She called 911,

got her gun, and stood in her kitchen with the gun. Through a window, she saw

Heutink walk up to the front door. He knocked on the door for a while. Kristi heard

the doorknob rattling and saw it moving. Heutink eventually left, and an officer

arrived.




                                               3
No. 78033-6-1/4


       One evening in the summer of 2017, Kristi’s dog began scratching at the

door. She testified that this was not normal for her dog. When Kristi opened the

door, she saw a figure between her house and her neighbor’s house that started

running. Her dog chased after the figure.

       After these incidents at her new home, Kristi sought a restraining order

against Heutink. The hearing on the order took place on September 21, 2017. At

the hearing, Heutink stared at Kristi and glared at her attorney. At one point, the

commissioner had to tell Heutink to stop staring at them.      The commissioner

entered a restraining order that protected not only Kristi but their four children.

Heutink refused to sign the order, stomped out of the hearing, and slammed the

door on his way out.

       Less than a month later, on October 8, 2017, Kristi received a text message

from a person named Levi Stuit.      The text message stated that Heutink was

wondering if he could see the boys, and asked where and when they should meet

up so that Heutink could see them. Kristi recognized Stuit’s name but did not know

him. Because the restraining order prohibited any indirect contact between her

and Heutink, she reported the text message to the police. Stuit turned out to be

Heutink’s friend and former coworker. On the day that Kristi received the text

message from Stuit, he had left his phone in Heutink’s car and did not have access

to it. The messages had been deleted by the time Stuit got his phone back.

      A few days later, on October 10, 2017, Kristi received flowers at her home

with a card that said, “Have a good day.” The flowers arrived the day before her

and Heutink were set to go to trial. Around that time, Heutink had gone into a


                                            4
No. 78033-6-1/5


flower shop and ordered flowers for Kristi. He had refused to give his name, paid

with cash, and left. Kristi’s attorney also received flowers from Heutink that month.

       Kristi grew more concerned after learning about an October 12, 2017

interview that Heutink had with Detective Kenneth Gates. Gates relayed to Kristi

specific threats Heutink had made regarding her attorney, Patricia Woodall, and

her former pastor, Chuck Kleinhesselink. During the interview, Gates tried talking

to Heutink about the flowers that were sent to Kristi and Woodall. Gates testified

that Heutink responded by saying, ~F*** Woodall.         Is she scared?”     He also

testified that, at one point, Heutink raised his voice and stated, “‘Woodall should

be scared.” At the end of the interview, Gates asked Heutink if he had a solution

to see his kids. Gates testified that Heutink said he did not have a solution, and

then stated, “‘A felony.” Last, Gates explained that Heutink had made specific

threats towards Woodall and Kleinhesselink. Heutink stated, “{Y]ou also should

tell Pastor Chuck and Woodall that they’re lucky I’m in here.”

       Later in October, Heutink mailed a letter and postcard to Kristi’s father’s

house. The letter and postcard were addressed to their children. In November

2017, Heutink mailed another letter to Kristi’s father’s house. The letter, addressed

to Kristi’s father and stepmother, directed them to communicate certain information

to Kristi. Heutink sent four more postcards to Kristi’s father’s house in December.

He addressed the postcards individually to each of their four children.

      The State charged Heutink with one count of stalking (domestic violence)

and three aggravating factors for his conduct between December 2, 2015 and

December 29, 2017. Over a defense objection at trial, the court allowed Kristi to


                                             5
No. 78033-6-1/6


testify that, at one point, her sister relayed a “threat” she had received from

Heutink. She testified that her sister had shown her a text message from Heutink’s

phone number that said, “I hope you all like the way things are going. I have a lot

more up my sleeve, and this is going to be a long hot summer.” The court also

allowed Kristi to testify that, in October 2017, Jake Wiebusch (Heutink’s probation

officer) contacted her to express his concerns about her safety. She testified that

Wiebusch told her to consider relocating with her family and gave her information

about the witness protection program. At the CrR 3.5 suppression hearing before

trial, Heutink objected to Kristi’s testimony about Wiebusch. He did not object to

the testimony at trial.

        Several witnesses at trial were allowed to testify regarding their fear for

Kristi’s safety. First, two of Heutink’s and Kristi’s pastors testified that they were

concerned for Kristi’s safety based on Heutink’s behavior.          At the CrR 3.5

suppression hearing before trial, Heutink stated that he would be objecting to the

pastors’ testimony. At trial, he did not object to their testimony about their concern

for Kristi.

        Second, Pamela Englett, a pro tem commissioner for the Whatcom County

Superior Court, testified at trial. During her testimony, the State asked her if she

was concerned for Kristi’s safety at the end of the September 21 hearing on the

restraining order. Heutink objected to the question, and the court sustained the

objection. The State then asked her if she had made any requests of others in the

courtroom regarding Kristi. Commissioner Englett responded that she had. She




                                             6
No. 78033-6-1/7


explained that she had asked a deputy to go with Kristi and her attorney to Kristi’s

car, because she was concerned for their safety. Heutink did not object.

       A jury found Heutink guilty of felony stalking. It also returned three special

verdicts. First, it found that Heutink violated the order protecting Kristi, but it was

not unanimous that the stalking was connected to any of the court proceedings.

Second, it found that Heutink and Kristi were members of the same family or

household. Third, it found that the offense was committed ‘within the sight or

sound of the victim’s children who were under the age of 18.”

       The case then proceeded to the second phase of a bifurcated trial on

whether the offense was part of an ongoing pattern of psychological abuse

manifested by multiple incidents over a prolonged period of time. The jury found

that the offense was part of such a pattern.

      At sentencing, the trial court imposed an exceptional sentence of 18

months. It also noted that it would be ordering Heutink to pay “mandatory minimum

legal financial obligations that go along with a conviction of this sort which will

include a [deoxyribonucleic acid] sample and filing fee and victim’s fund

assessment.” In addition to these fees, the judgment and sentence imposed a

domestic violence assessment and a jury demand fee.

       Heutink appeals.

                                   DISCUSSION

       Heutink makes five arguments.       First, he argues that the phrase “under

circumstances not amounting to a felony attempt of another crime” in the stalking

statute is an essential element of the crime. RCW 9A.46.110(1). Second, he


                                               7
 No. 78033-6-1/8


argues that the trial court erred in admitting impermissible hearsay testimony from

Kristi. Third, he argues that the trial court erred in admitting evidence that others

feared for Kristi’s safety, because such evidence was irrelevant, unduly prejudicial,

and improper opinion testimony. Fourth, he argues that the State failed to prove

beyond a reasonable doubt that Kristi’s fear of injury was reasonable. And fifth,

he argues that certain legal financial obligations should be stricken from his

judgment and sentence.

     I.   Essential Element of StalkinQ

          Heutink argues that the phrase “under circumstances not amounting to a

felony attempt of another crime” in the stalking statute is an essential element of

the crime. j.4~ Because the information filed by the State failed to include this

language, he contends that the State’s charging documents were deficient.3 Thus,

he argues that this court must reverse his conviction. He also asserts that the trial

court’s failure to instruct the jury on this element, and the State’s failure to prove

the element beyond a reasonable doubt, require reversal.4

          Criminal defendants have a constitutional right to be informed of the nature

and cause of the charges against them. U.S. CONST. amend. VI; WASH CONST. art.

I,   § 22. To be constitutionally adequate, a charging document must include all

       ~ Héutink failed to raise this argument below. But, the sufficiency of a
charging document may be challenged for the first time on appeal because it
involves a question of constitutional due process. State v. Ward, 148 Wn.2d 803,
813,64 P.3d 640 (2003). As a result, we consider the argument.
       ~ Heutink also failed to raise this argument below. But, omitting an element
of the crime charged is a manifest constitutional error under RAP 2.5(a)(3). State
v. Scott, 110 Wn.2d 682, 688 n.5, 757 P.2d 429 (1988) (“Examples of ‘manifest’
constitutional errors in jury instructions are  . omitting an element of the crime
                                                    .   .


charged.”). Therefore, we consider the argument

                                               8
No. 78033-6-1/9


essential elements of the crime, both statutory and nonstatutory. State v. Kiorsvik,

117 Wn.2d 93, 101-02, 812 P.2d 86 (1991). An essential element is one whose

specification is necessary to establish the very illegality of the behavior. State v.

Johnson, 119 Wn.2d 143, 147, 829 P.2d 1078 (1992). The primary purpose of the

rule is to give defendants sufficient notice of the charges so that they can prepare

an adequate defense. Kjorsvik, 117 Wn.2d at 101. We review challenges to the

sufficiency of a charging document de novo. State v. Williams, 162 Wn.2d 177,

182, 170 P.3d 30(2007).

       Further, the State must prove every essential element of a crime beyond a

reasonable doubt for a conviction to be upheld. State v. Byrd, 125 Wn.2d 707,

71 3-14, 887 P.2d 396 (1995). “It is reversible error to instruct the jury in a manner

that would relieve the State of this burden.” j.ç~ at 714. We review the legal

sufficiency of jury instructions de novo. State v. Walker, 182 Wn.2d 463, 481, 341

P.3d 976 (2015).

       Since it is the legislature that defines crimes, we first look to the relevant

statute to determine the elements of the crime. State v. Gonzales-Lopez, 132 Wn.

App. 622, 626, 132 P.3d 1128 (2006). Our objective is to determine and give effect

to the legislature’s intent by ascertaining the plain meaning of the statute. State v.

Budik, 173 Wn.2d 727, 733, 272 P.3d 816 (2012). In doing so, we look to the text

of the provision, the context of the statute in which that provision is found, related

provisions, and the statutory scheme as a whole.         Id.   If the statute remains

susceptible to more than one reasonable interpretation, it is ambiguous, and we

look to the legislative history of the statute and the circumstances surrounding its


                                              9
No. 78033-6-1110


enactment to determine legislative intent.           “Common sense informs our

analysis, as we avoid absurd results in statutory interpretation.” State v. Alvarado,

164 Wn.2d 556, 562, 192 P.3d 345 (2008). We review the criminal statute de

novo. Budik, 173 Wn.2d at 733.

       The stalking statute provides in part,

      A person commits the crime of stalking if, without lawful authority and
      under circumstances not amounting to a felony attempt of another
      crime:
             (a) He or she intentionally and repeatedly harasses or
       repeatedly follows another person; and
             (b) The person being harassed or followed is placed in fear
      that the stalker intends to injure the person, another person, or
      property of the person or of another person. The feeling of fear must
      be one that a reasonable person in the same situation would
      experience under all the circumstances; and
              (c) The stalker either
             (i) Intends to frighten, intimidate, or harass the person; or
             (ii) Knows or reasonably should know that the person is afraid,
      intimidated, or harassed even if the stalker did not intend to place the
      person in fear or intimidate or harass the person.
RCW 9A.46.110(1) (emphasis added). Stalking is a gross misdemeanor crime,

but is elevated to a class B felony if the stalking violates any protective order

protecting the person being stalked. RCW 9A.46.1 1 0(5)(a)-(b).

      Heutink argues that if there are “circumstances amounting to a felony

attempt of another crime, the stalking statute plainly and unmistakably provides

that the crime of stalking has not been committed.”        He contends that such

circumstances exist here.




                                            10
No. 78033-6-1/1 1


       Stalking is a crime of harassment. RCW 9A.46.060(33). In passing the

harassment statutes, the legislature found, “[T]he prevention of serious, personal

harassment is an important government objective. Toward that end, this chapter

is aimed at making unlawful the repeated invasions of a person’s privacy by acts

and threats which show a pattern of harassment designed to coerce, intimidate, or

humiliate the victim.”         RCW 9A.46.010.      The legislature has indicated that it

intended a broad definition of the type of conduct that could constitute stalking or

harassment. State v. Becklin, 163 Wn.2d 519, 527-28, 182 P.3d 944 (2008).

       Heutink and the State both rely on State v. Ward, 148 Wn.2d 803, 64 P.3d

640 (2003). There, the State Supreme Court looked at similar statutory language

in the context of felony violation of a no-contact order. j.ç~ at 810. The statute at

issue provided that “[amy assault that is a violation of an order issued under this

chapter.   .   .   and that does not amount to assault in the first or second degree under

RCW 9A.36.01 1 or 9A.36.021 is a class C felony.” j.çj~ (alterations in original)

(quoting RCW 26.50.110(4)).

       The petitioners argued that the provision “does not amount to assault in the

first or second degree” functioned as an essential element of felony violation of a

no-contact order. j~çj~ at 811. The court disagreed.            at 813. First, it looked to

its holding in State v. Azpitarte, 140 Wn.2d 138, 995 P.2d 31(2000). Ward, 148

Wn.2d at 811. There, the court vacated Azpitarte’s conviction because the jury

may have relied on his second degree assault conviction instead of an uncharged

fourth degree assault in finding him guilty of felony violation of a no-contact order.

Azpitarte, 140 Wn.2d at 142. As a result, the Ward court interpreted the provision


                                                  11
No. 78033-6-1/12


to mean that if a defendant is charged and convicted of first or second degree

assault, the statute proscribes the use of that assault to enhance a no-contact

violation to a felony. 148 Wn.2d at 812.

       Next, the court noted that the purpose of the provision was to elevate no-

contact violations to a felony when ~y assault is committed. ki. The legislature

did not need to increase the penalty for first or second degree assault, because

both of those crimes are felonies.            ki. The court also addressed what would

happen if it were to interpret the language as requiring the State to disprove first

or second degree assault as an essential element of the crime. ki. at 812-13. It

explained, “[T]he defendant would be placed in the awkward position of arguing

that his conduct amounts to a higher degree of assault than what the State has

charged.” j~ at 813. It noted that “[s]uch an interpretation does not advance the

legislature’s purpose of assuring victims of domestic violence maximum protection

from abuse   .   .   .,   nor does it support the statute’s intent to penalize assaultive

violations of no-contact orders more severely than nonassaultive violations.” Id.

       Heutink argues that, unlike Ward, the “circumstances not amounting to”

language in the stalking statute expresses that the crime of stalking is disfavored

and should apply only in circumstances where other felony attempts do not. This

is not a reasonable interpretation, because the legislature articulated a need for

the crime by creating the stalking statute.

       Heutink also contends that, unlike Ward, a defendant would not necessarily

be placed in the position of arguing that his conduct amounts to more serious

charges.   For example, he states that some of his own conduct amounted to


                                                   12
No. 78033-6-1/13


attempted residential burglary, a class C felony, compared to his elevated stalking

charge, a class B felony. But, if we were to interpret the language at issue as

requiring the State to disprove felony attempts of other crimes, a defendant would

still be placed in the awkward position of arguing that his conduct amounts to some

other felony.   Depending on whether the defendant was charged with gross

misdemeanor or felony stalking, the defendant may have to argue that his conduct

constitutes a more severe crime. Such an interpretation would not support the

legislature’s objective of preventing serious, personal harassment.

       There are times when circumstances amounting to stalking may also

amount to some other felony attempt, even though the elements of both crimes

are not identical.    Washington courts have long recognized a prosecuting

attorney’s charging discretion, including discretion to determine the nature and

number of available charges to file. State v. Rice, 174 Wn.2d 884, 902-03, 279

P.3d 849 (2012).     This discretion is part of the inherent authority granted to

prosecuting attorneys as executive officers under the state constitution. k~. at 903-

04. As a result, a prosecuting attorney has discretion to charge a defendant with

stalking, some other felony attempt, or both.

      The double jeopardy clauses of the federal and state constitutions bar

multiple punishments for the same offense. State v. Kelley, 168 Wn.2d 72, 76,

226 P.3d 773 (2010). However, “[a] legislature can enact statutes imposing, in a

single proceeding, cumulative punishments for the same conduct.” Id. at 77. The

double jeopardy clause prevents the sentencing court from prescribing greater

punishment than the legislature intended. ki. “If the legislature intends to impose


                                            13
No. 78033-6-1/14


multiple punishments, their imposition does not violate the double jeopardy

clause.” ki.

       With these principles in mind, it is clear that the phrase ‘under

circumstances not amounting to a felony attempt of another crime” is the

legislature’s way of telling us that it does not intend for circumstances amounting

to both stalking and some other felony attempt to lead to punishment for both

crimes. A prosecuting attorney may charge a defendant with stalking and some

other felony attempt. It may also ask the jury to convict on both charges. But, a

defendant cannot be punished for both crimes if the convictions are based on the

same conduct.

       Our interpretation is similar to the Ward court’s interpretation of the statute

governing felony violation of a no-contact order. As stated above, the language at

issue provided that “‘[amy assault that is a violation of an order issued under this

chapter.   .   .   and that does not amount to assault in the first or second degree under

RCW 9A.36.011 or 9A.36.021 is a class C felony.” Ward, 148 Wn.2d at 810

(alterations in original) (quoting RCW 26.50.110(4)). The State Supreme Court

interpreted this language to mean that, if a defendant is charged and convicted

under RCW 9A.36.01 I or RCW 9A.36.021, the statute proscribed the use of that

conviction to enhance a no-contact violation to a felony. Id. at 810-11. Similarly,

under the stalking statute, if a defendant is charged and convicted of a felony

attempt of another crime, the conduct that forms the basis of that conviction cannot

also support a stalking conviction. This is not an issue here, because Heutink was

charged and convicted only of felony stalking.


                                                  14
No. 78033-6-1/15


       Our interpretation of the stalking statute means that the language at issue

is not an essential element of the crime.         It need not be pleaded or proved.

Accordingly, the information and jury instructions were sufficient. The State was

not required to prove the absence of circumstances amounting to a felony attempt

of another crime.

       Alternatively, Heutink argues that the stalking statute is void for vagueness.

The party challenging a law as void for vagueness bears the burden of proving it

unconstitutional. In re Det. of M.W., 185 Wn.2d 633, 661, 374 P.3d 1123 (2016).

We presume the statute is constitutional. State v. BahI, 164 Wn.2d 739, 753, 1 93

P.3d 678 (2008). A statue is unconstitutionally vague if either (1) it does not define

the criminal offense with sufficient definiteness so that ordinary people can

understand what conduct is proscribed, or (2) it does not provide ascertainable

standards of guilt to protect against arbitrary enforcement. State v. Watson, 160

Wn.2d 1, 6, 154 P.3d 909 (2007). If a statute does not involve First Amendment

rights, the vagueness challenged is to be evaluated by examining the statute as

applied under the particular facts of the case. ~ We review the constitutionality

of a statute de novo. k1. at 5-6.

       Heutink argues that the ambiguity in the term “felony attempt” does not

enable a defendant to determine whether or not specific conduct can be

criminalized as stalking.      Specifically, he argues that the term could be

synonymous with “attempted felony,” and does not depend on whether the attempt

is criminalized as a felony or a misdemeanor. On the other hand, he argues that

it could mean an attempted crime that qualifies as a felony under the criminal


                                             15
No. 78033-6-1/16


attempt statute. Heutink argues next that the phrase “under circumstances not

amounting to a felony attempt of another crime” leads to arbitrary enforcement.

He asserts that, because of this language, the State “appears to enjoy a

tremendous amount of discretion to decide whether or not to charge and pursue”

stalking convictions.

        The challenged portion of the stalking statute is not an essential element of

the crime. Thus, any claimed ambiguity in the statute does not come into play in

charging or convicting a defendant.5 Rather, the challenged language prevents a

defendant from being punished twice for the same conduct.                Specifically, it

prevents Heutink from being charged and convicted of both stalking and some

other felony attempt crime based on his stalking conduct. It does not fail to specify

what conduct is proscribed. Nor does it fail to provide an ascertainable standard

of guilt.

        And, the state constitution grants prosecuting attorneys broad charging

discretion. Rice, 174 Wn.2d at 903-04. Heutink cites no authority that would limit

this broad discretion under the stalking statute. Thus, he has failed to meet his

burden to prove that the stalking statute is unconstitutionally vague.




        ~ Heutink makes this same ambiguity argument to support his assertion that
sufficient evidence does not support his stalking conviction. He contends that the
evidence shows circumstances amounting to one attempted felony crime and two
attempted crimes that qualify as felonies. For similar reasons, we need not
address this argument. The State was not required to prove the absence of such
circumstances.

                                             16
No. 78033-6-1/17


  II.      Evidentiarv Rulings

        A. Hearsay

           Heutink argues that the trial court erred in admitting evidence of his alleged

threats by allowing Kristi to testify regarding the contents of text messages that he

allegedly sent to her sister. Similarly, he argues that the court erred in allowing

Kristi to testify that his probation officer, Wiebusch, contacted her to recommend

that she relocate her family and join the witness protection program. He contends

that this testimony constituted impermissible hearsay, was extremely prejudicial,

and deprived him of his right to a fair trial.

          As an initial matter, the State argues that Heutink waived any error

regarding a hearsay objection to Kristi’s testimony about Wiebusch. “A party may

assign evidentiary error on appeal only on a specific ground made at trial.” State

v. Kirkman, 159 Wn.2d 918, 926, 155 P.3d 125 (2007). Likewise, a party cannot

appeal a ruling admitting evidence unless that party makes a timely and specific

objection to its admission. ER 103(a)(1); State v. Avendano-Lo~ez, 79 Wn. App.

706, 710, 904 P.2d 324 (1995).

          A different situation is presented when evidentiary rulings are made

pursuantto motions inlimine. Statev. Powell, 126 Wn.2d 244, 256, 893 P.2d 615

(1995). The purpose of a motion in limine is to avoid the requirement that counsel

object to contested evidence when it is offered at trial. Id. Unless the trial court

indicates that further objections at trial are required, the losing party is deemed to

have a standing objection where a judge has made a final ruling. k1. But, when

the court “refuses to rule, or makes only a tentative ruling subject to evidence


                                                 17
No. 78033-6-1/18


developed at trial, the parties are under a duty to raise the issue at the appropriate

time with proper objections at trial.” State v. Koloske, 100 Wn.2d 889, 896, 676

P.2d 456 (1984), overruled on other grounds by State v. Brown, 113 Wn.2d 520,

782 P.2d 1013 (1989).

       At the CrR 3.5 hearing, Heutink objected to Kristi testifying about what

Wiebusch told her. He stated, “[M]y objection to this is it’s a conclusion that Mr.

Wiebusch makes, and she relied on the conclusion, not anything that’s related to

Mr. Heutink.” He explained that he was concerned that the jury would infer that

Wiebusch was an expert witness.                   He also objected “to the nature of the

conversation as it’s really inflammatory to say that she should go into the witness

protection   .   .   .   organization.”   Heutink did not object to Kristi’s testimony about

Wiebusch at trial.

       Heutink did not raise a hearsay objection to Kristi’s testimony at the CrR 3.5

hearing. As a result, he did not preserve a claim of error on that basis. While we

generally will not review an unpreserved error, we will review such an error if it is

of constitutional magnitude. Statev. McFarland, 127 Wn.2d 322, 332-33, 899 P.2d

1251 (1995). An issue of constitutional magnitude is presented if it relates to a

defendant’s right to confront witnesses. See State v. Koepke, 47 Wn. App. 897,

911, 738 P.2d 295 (1987) (allowing a defendant to raise an alleged evidentiary

error for the first time on appeal because it may have affected his constitutional

right to confront witnesses). Because Wiebusch did not testify at trial and was not

available for cross-examination, we review Heutink’s hearsay argument regarding

Kristi’s testimony about Wiebusch.


                                                      18
No. 78033-6-1/19


       Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted.   ER 801(c).    Unless an exception or exclusion applies, hearsay is

inadmissible. ER 802. We review whether or not a statement was hearsay de

novo. State v. Hudlow, 182 Wn. App. 266, 281, 331 P.3d 90 (2014). We review

the admission of evidence under hearsay exceptions for abuse of discretion.

Brundridge v. Fluor Fed. Servs., Inc., 164 Wn.2d 432, 450, 191 P.3d 879 (2008).

       The trial court admitted the testimony at issue based on the effect it had on

Kristi as the listener, not to show her sister’s or Wiebusch’s state of mind. “Out-of-

court statements offered to show their effect on the listener, regardless of their

truth, are not hearsay.” Henderson v. Tyrrell, 80 Wn. App. 592, 620, 910 P.2d 522

(1996). To be admissible on that basis, the listener’s state of mind must be

relevant to some material fact. k1. Kristi testified that after her sister showed her

the text message from Heutink stating that it was “going to be a long hot summer,”

she applied for another no-contact order. She also testified that after Wiebusch

suggested she join the witness protection program, she felt more scared than she

already was.    Accordingly, the testimony was not hearsay and the trial court

properly admitted the testimony to show its effect on Kristi.6



       6 Heutink relies on State v. Parr, 93 Wn.2d 95, 606 P.2d 263 (1980), and
State v. Sublett, 156 Wn. App. 160, 231 P.3d 231 (2010), affd, 176 Wn.2d 58, 292
P.3d 715 (2012), to support his argument. ~ and Sublett address testimony
admitted under the state of mind exception to the hearsay rule.    .~  93 Wn.2d at
98; 156 Wn. App. at 198. Under that exception, a statement of the declarant’s then
existing state of mind is admissible. ER 803(a)(3). As established above, the
testimony at issue was admitted to show the effect it had on Kristi as the listener.
It was not hearsay, and did not need to be admitted under an exception to the
hearsay rule. Therefore, Parr and Sublett do not control.

                                             19
No. 78033-6-1/20


       To the extent that Heutink objects to this testimony based on relevance and

prejudice, there is no error. This testimony was relevant to the only disputed issue

at trial: whether Kristi’s fear of injury was reasonable. The evidence is strong and

unfavorable, but that does not mean that it is unfair or unduly prejudicial. Heutink

does not demonstrate otherwise.

   B. Opinion Testimony Improper, Irrelevant, and Preiudicial

       Heutink argues next that the testimony of witnesses expressing their fear

for Kristi’s safety was not relevant and should not have been admitted.

Specifically, he contends that Commissioner Englett’s and the two pastors’

testimony expressing their fear for Kristi was not probative of whether Kristi’s fear

of injury was reasonable. Even if the testimony was relevant, Heutink argues that

it was unduly prejudicial under ER 403.       Last, he asserts that the testimony

constituted improper opinion testimony and invaded the role of the jury.

      As an initial matter, the State argues that Heutink waived any evidentiary

error by failing to object to the pastors’ and Commissioner Englett’s testimony

when it was offered. At the CrR 3.5 hearing, Heutink objected to the pastors

testifying about their opinion of Heutink. The State had not yet decided whether to

call the pastors to testify. The trial court noted that the pastors’ testimony as to

their observed behavior of Heutink in Kristi’s presence would be relevant, but that

it was “very concerned” about testimony regarding what the pastors thought of

Heutink and Kristi. The court did not make a definitive ruling limiting the pastors’

testimony.




                                            20
No. 78033-6-1/2 1


             Heutink failed to object after the pastors testified that they were concerned

for Kristi’s safety. Because Heutink failed to object to the pastors’ testimony based

on relevance and prejudice before trial, and failed to renew his improper opinion

objection at trial, we decline to review whether it was error to admit their testimony.

             Heutink did object based on relevance when the State asked Commissioner

Englett if she was concerned for Kristi’s safety at the hearing on the restraining

order. The trial court sustained the objection. The State then asked Commissioner

Englett if she made “any requests of others in the courtroom regarding

Kristi   .   .   .   when she left the courtroom.” Commissioner Englett responded that she

“asked the deputy to be sure and go with them out to her car” because she was

concerned for Kristi’s and Woodall’s safety.               Heutink did not object to this

response. Because Heutink failed to object at all, we decline to review whether it

was error to admit this testimony.

 Ill.        Sufficiency of Evidence

             Heutink argues that the State failed to prove beyond a reasonable doubt

that Kristi’s fear of injury was reasonable.

             The sufficiency of the evidence is a question of constitutional law that we

review de novo.               State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016).

Evidence is sufficient to support a conviction if, viewed in the light most favorable

to the prosecution, it permits any rational trier of fact to find the essential elements

of the crime beyond a reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201,

829 P.2d 1068 (1992). “A claim of insufficiency admits the truth of the State’s

evidence and all inferences that reasonably can be drawn therefrom.”                   j~ç[~


                                                    21
No. 78033-6-1/22


Circumstantial and direct evidence are equally reliable. State v. Delmarter, 94

Wn.2d 634, 638, 618 P.2d 99 (1980). We defer to the trier of fact on issues of

conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence. State v. Killinc~sworth, 166 Wn. App. 283, 287, 269 P.3d 1064 (2012).

       The trial court instructed the jury that, to convict Heutink of felony stalking,

it had to find that the State proved seven elements beyond a reasonable doubt.

Among those elements, the jury had to find that Kristi’s fear of injury to herself,

another person, or her property “was one that a reasonable person in the same

situation would experience under all the circumstances.”

       While Heutink and Kristi were still married, he texted her that he wanted to

pick up some items from their family home after not having lived there for almost

a year. Kristi asked him what he needed so that she could have someone else

drop off the items, and he responded by saying that he was “coming to get [her].”

He showed up at the house and refused to leave after police arrived. He then

failed to comply with multiple orders of protection Kristi obtained against him. He

continued to text, call, and e-mail Kristi, send her messages through other people,

send her gifts, and go to her home.

       Kristi eventually moved to a new home and did not tell Heutink where she

had moved. In August 2017, while an order for protection was in place, he showed

up at Kristi’s home late one night, knocked on the door, and rattled the doorknob.

In September 2017, she was granted a restraining order against Heutink protecting

her and their children for one year. At the hearing on the order, the commissioner

had to tell Heutink to stop staring at Kristi and her attorney, Woodall. Heutink


                                             22
No. 78033-6-1/23


refused to sign the order, stomped out of the hearing, and slammed the door on

his way out.

       Once the restraining order was in effect, Kristi received a text message from

Heutink’s friend Stuit. The text message stated that Heutink was wondering if he

could see the boys, and asked when and where they should all meet up. On the

day that the text message was sent, Stuit had left his phone in Heutink’s car and

did not have access to it. A few days later, Kristi received flowers at her home with

a card that said, “‘Have a good day.” She received the flowers the day before she

and Heutink were set to go to trial. Heutink had gone into a flower shop and

ordered flowers for Kristi, but refused to give his name.

       Kristi grew more concerned after learning about an interview that Heutink

had with Detective Gates a few days after she received the flowers. Gates relayed

to Kristi specific threats Heutink had made regarding Woodall and her former

pastor, Kleinhesselink. During the interview, Heutink raised his voice and stated,

“‘Woodall should be scared.” He also stated, “[Y]ou    .   .   .   should tell Pastor Chuck

and Woodall that they’re lucky I’m in here.” At the end of October 2017 and into

November and December 2017, Heutink mailed multiple letters and postcards to

Kristi’s father’s house. One letter, addressed to Kristi’s father and stepmother,

directed them to communicate certain information to Kristi.

      Heutink concedes that “[he] violated numerous protection orders,” which

“caused Kristi significant fear and intimidation.”    He also concedes that “[he]

behaved inappropriately and had difficulty controlling his emotional responses to

the end of his relationship.” But, he contends that without evidence that he was


                                            23
No. 78033-6-1/24


actually violent or threatened actual violence, insufficient evidence supports that

Kristi’s fear was reasonable. He cites no authority to support this contention.

          Viewing the evidence in a light most favorable to the State, a rational trier

of fact could find that Kristi’s fear of injury was one that a reasonable person in the

same situation would experience. Accordingly, the evidence is sufficient to support

Heutink’s conviction.

 IV.      Legal Financial Obligations

       A. Criminal Filing Fee and Jury Demand Fee

          Heutink argues that the criminal filing fee and jury demand fee should be

stricken from his judgment and sentence. He relies on House Bill 1 783~ and State

v. Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018). In Ramirez, the State Supreme

Court held that House Bill 1783 applies prospectively to cases on appeal. 191

Wn.2d at 747.        House Bill 1783 amended RCW 36.18.020(2)(h) and RCW

10.46.190 to prohibit courts from imposing the criminal filing fee and jury demand

fee on indigent defendants. LAWS        OF   201 8, ch. 269,   §~ 9, 1 7(2)(h).
          Heutink claimed indigency and moved the trial court for an order allowing

him to seek review of his judgment and sentence at public expense. He attached

a declaration to the motion that stated he was “determined to be eligible for an

attorney at public expense and this determination continues to be in effect.” The

trial court granted his motion.




         ~ ENGROSSED SUBSTITUTE     H.B. 1783, 65th Leg., Reg. Sess. (Wash. 2018)
(House Bill 1783).

                                                  24
No. 78033-6-1/25


       The State concedes that both the criminal filing fee and jury demand fee

should be stricken pursuant to the trial court’s order of indigency. We accept the

State’s concessions and remand for the trial court to strike the criminal filing fee

and jury demand fee.

   B. Domestic Violence Assessment

       Heutink argues next that the domestic violence assessment should be

stricken from his judgment and sentence. RCW 10.99.080(1) provides in part that

courts “~~y impose a penalty assessment not to exceed one hundred dollars on

any adult offender convicted of a crime involving domestic violence.” (Emphasis

added.)

      The State concedes that the assessment should be stricken, because the

trial court indicated it was going to impose only mandatory legal financial

obligations. We accept the State’s concession and remand for the trial court to

strike the domestic violence assessment.

      We affirm Heutink’s conviction, but remand to the trial court to strike the

criminal filing fee, jury demand fee, and domestic violence assessment.




WE CONCUR:



  \~L         .~




                                           25